DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Regarding the amendment filed 02/03/2021: Claims 1-20 are pending. 

Response to Arguments
Rejection Under 35 USC 103(AIA )
Applicant's arguments regarding the rejection of claims 1-12 under 35 U.S.C. 103 as being obvious over Zellers et al (WO 2012/068365, cited in IDS, heretofore referred to as Zellers) in view of Schroeder et al (US 2014/0126808 A1, previously cited, heretofore referred to as Schroeder) have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.    


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… one or more components configured to measure one or more sensor coil response signals from at least one moveable sensor coil responsive to the electromagnetic fields and to determine 
Claims 2-6 and 13-15 are allowed for depending from allowable claim 1.
In claim 7, the specific limitations of  “… receiving one or more sensor coil response signals from a moveable sensor coil, the one or more sensor coil response signals being generated by the movable sensor coil in response to the electromagnetic fields; measuring the one or more sensor coil response signals; and determining a sensor coil disposition of the moveable sensor coil relative to the array of quadruplet drive coil sets based on the one or more sensor coil response signals.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-6 and 13-15 are allowed for depending from allowable claim 7.
In claim 16, the specific limitations of  “… receiving one or more sensor coil response signals from a moveable sensor coil, the one or more sensor coil response signals being generated by the sensor coil in response to the electromagnetic fields; measuring the one or more sensor coil response signals; and determining a sensor coil disposition of the moveable sensor coil relative to the array of quadruplet drive coil sets based on the one or more sensor coil response signals.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-6 and 13-15 are allowed for depending from allowable claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


               - Hastings et al teaches a sensing element but does not teach “… one or more components configured to measure one or more sensor coil response signals from at least one moveable sensor coil responsive to the electromagnetic fields and to determine a sensor coil disposition in the subject relative to said array of quadruplet drive coil sets from the one or more sensor coil response signals”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        


/SON T LE/Primary Examiner, Art Unit 2863